Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 and 10/25/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “preferential pathways measured at one or more sensor pixels” in line 16 should be amended to read –the preferential pathway measured at the one or more sensor pixels--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “a sample of a transdermally extracted substance” in lines 16-17 should be amended to read –the sample of the transdermally extracted substance--, and the phrase “a preferential pathway” in line 17 should be amended to read –the preferential pathway--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the phrase “preferential pathways measured at one or more sensor pixels” in line 16 should be amended to read –the preferential pathway measured at the one or more sensor pixels--, the phrase “a sample of a transdermally extracted substance” in lines 18-19 should be amended to read –the sample of the transdermally extracted substance--, the phrase “a preferential pathways” in lines 19, 32 and 33 should be amended to read –the preferential pathway--.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “graphene” in line 1 should be amended to read –the graphene--.  Appropriate correction is required.

Claims 21-23 are objected to because of the following informalities:  the phrase “a sensor pixel” should be amended to read –the sensor pixel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-27 and 30-32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
 Claims 1 and 3 recite the limitation “a set of electrodes for applying a current to the subject’s skin” in lines 4 and 5, respectively, and limitation “a reservoir …….. for receiving the transdermally extracted substances” in lines 7-8 and lines 8-9, respectively. The current claim language positively recites a body part of a human being, thus claiming non-statutory subject matter. In order to overcome this rejection, the claimed subject matter should be “adapted to” or “configured to” apply and receive. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 1-3, 11 and 30, recite the limitation “capable of” this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation the recitation that an element is “capable of” performing a function is not a positive limitation, so one with ordinary skill in the art isn’t sure if the claimed limitation/element must perform the recited function, or just have the ability to perform the recited function. The scope of the claim remains indeterminate because of the claimed “capable of”.

Claim 6 recite the limitation “optionally transparent” in line 2, and claim 10 recite the limitation “optionally a platinum electrode” in lines 2-3, these limitations are not defined by the claims, which renders the claims indefinite. Under the broadest reasonable interpretation one of ordinary skill in the art would not be able to know if the substrate in claim 6 must or must not be transparent, similarly, the electrodes in claim 10 must or must not be platinum. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “optionally”.

Claim 1 recites the limitation “the interstitial fluid” in line 5 and "the concentration" in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “the interstitial fluid” in line 6, "the concentration" in line 10, “the substance concentrations” in line 33, and “the body” in line 34.  There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites the limitation "the set of extraction electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the electrochemical" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the other electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "the graphene electrode", “the signal”, and “the hydrogen” in line 1.  There is insufficient antecedent basis for these limitations in the claim.

Claim 30 recites the limitation "the electrochemical signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recites the limitation "the other electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791